UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


ALLSTATE VEHICLE AND PROPERTY INSURANCE
COMPANY, as subrogee of Paolo Matoto and Rachel
Matoto,

                           Plaintiff,

      v.                                                     1:17-cv-1017
                                                             (TJM/DJS)
CATSKILL FARMS, INC., CLAWFOOT SUPPLY, LLC,
d/b/a SIGNATURE HARDWARE, ALLEN KING, d/b/a
A1K. Mechanical,

                           Defendants.



CLAWFOOT SUPPLY, LLC, d/b/a SIGNATURE
HARDWARE,

                           Third Party Plaintiff,

      v.

DHATA, INC., and NCIP, INC.,

                           Third Party Defendants.

___________________________________

Thomas J. McAvoy, Sr. U.S.D.J.


                                    DECISION & ORDER

      Before the Court is Third-Party Defendant NCIP, Inc.’s (“NCIP”) motion to dismiss

the complaint against the Defendant for lack of personal jurisdiction. See dkt. # 55. Third

Party Plaintiff Clawfoot Supply, LLC (“Clawfoot”) opposes the motion. See dkt. # 58. In



                                              1
the alternative, Clawfoot moves to transfer the third-party case to the United States District

Court for the Eastern District of Kentucky.

I.     BACKGROUND

       This case involves efforts by Plaintiff Allstate Vehicle and Property Insurance

Company (“Allstate”) to recover for damages paid to Paolo and Rachel Matoto, Allstate’s

insureds, as a result of water damage that occurred to the Matotos’ home. See Amended

Complaint, dkt. # 16. Allstate alleges that Defendants, who were involved in constructing

the Matotos’ home and installed the plumbing and fixtures, were negligent, breached

contracts and warranties, and are subject to damages for strict products liability. Allstate

contends that less than a year after the Matotos moved into their home “the integral valve

on a faucet handle assembly located in a second floor bathroom . . . cracked, causing

water to leak throughout the premises.” Id. at ¶ 11. Substantial water damage to the

home resulted from this crack.

       Allstate alleges that Clawfoot’s business involved “designing, manufacturing, and

selling plumbing supplies.” Id. at ¶ 3. Clawfoot “designed, manufactured, distributed,

and/or sold the . . . [f]aucet” that allegedly cracked. Id. at ¶ 33. That faucet was defective

when Clawfoot supplied it; “it could not properly withstand its own stress without cracking.”

Id. at ¶ 35. Clawfoot knew of the risks and defects in the product but delivered it anyway,

doing nothing to address those risks. Id. at ¶¶ 36-41. Clawfoot’s failings, Allstate

contends, caused the cracked pipe and the substantial dam age Allstate’s insureds

suffered to their home. Id. at ¶ 45.

       Clawfoot answered the Amended Complaint and the ensuing crossclaims by the



                                              2
other parties. See dkt. # 25. Clawfoot also filed a third-party Complaint against the two

entities which allegedly supplied the defective faucet that gave rise to this litigation. See

dkt. # 27. Clawfoot alleges that the third-party Defendants, Dhata, Inc. (“Dhata”), and

NCIP, “are corporations or business entities located at 33, Du Ruan North 2 nd Road,

Jiangmen, GG, China.” Id. at ¶ 2. Dhata and NCIP, Clawfoot alleges, “designed,

manufactured and/or distributed the [f]aucet the plaintiff alleges is defective and caused

the alleged property damage.” Id. at ¶ 5. Clawfoot’s third-party claim seeks compensation

on various contractual and tortious grounds from the two third-party Defendants for any

damages Clawfoot may be obligated to pay as a result of Allstate’s suit.

       Dhata has yet to answer or otherwise respond to the third-party pleading. NCIP

has responded, seeking dismissal on the basis that the Court lacks personal jurisdictional.

Clawfoot opposes the motion. In the alternative, Clawfoot seeks either jurisdiction

discovery or a transfer of the third-party action to the United States District Court for the

Eastern District of Kentucky.

II.    LEGAL STANDARD

       Defendant seeks dismissal pursuant to Federal Rule of Civil Procedure 12(b)(2).

Federal Rule of Civil Procedure 12(b)(2) permits a defendant to move to dismiss the case

for “lack of personal jurisdiction.” FED. R. CIV. P. 12(b)(2). “The plaintiff bears the burden

of establishing that the court has jurisdiction over the defendant when served with a Rule

12(b)(2) motion to dismiss.” Whitaker v. American Telecasting, Inc., 261 F.3d 196, 208

(2d Cir. 2001). When a party moves to dismiss a complaint for lack of personal jurisdiction

and the matter “is addressed on affidavits, all allegations are construed in the light most

favorable to the plaintiff and doubts are resolved in the plaintiff’s favor, notwithstanding a

                                               3
controverting presentation by the moving party.” A.I. Trade Fin. v. Petra Bank, 989 F.2d

76, 79-80 (2d Cir. 1993). Though the Plaintiff has the burden of establishing jurisdiction,

“where no evidentiary hearing has been held, the plaintiff need make only a prima facie

showing of jurisdiction.” Windfield v. C & C Trucking, 56 Fed. R. Serv. 3d at *5 (S.D.N.Y.

2003). Still, “‘[w]here jurisdictional facts are placed in dispute, the court has the power

and obligation to decide issues of fact by reference to evidence outside the pleadings,

such as affidavits.’” APWU v. Potter, 343 F.3d 618, 627 (2d Cir. 2003) (quoting LeBlanc v.

Cleveland, 198 F.3d 353, 356 (2d Cir. 1999)). The court “‘retains considerable lattitude

devising the procedures it will follow to ferret out the facts pertinent to jurisdiction.’” Id.

(quoting Phoenix Consulting, Inc. v. Republic of Angola, 342 U.S. App. D.C. 145, 216 F.3d

36, 40 (D.C. Cir. 2000)).

III.   ANALYSIS

       A.     Jurisdictional Facts

       NCIP moves for dismissal based on lack of personal jurisdiction.1 NCIP’s CEO,

Willie Liang, provided an affidavit in connection with the company’s motion. See Exh. A to

Attorney Affirmation of Marc J. Kaim, dkt. # 55-4. NCIP, Liang states, “manufactured the



       1
        Included in NCIP’s moving papers is a “statement of material facts.” Local Rule
7.1(3) requires that “[a]ny motion for summary judgment shall contain a Statement of
Material Facts. The Statement of Material Facts shall set forth, in numbered paragraphs,
each material fact about which the moving party contends there exists no genuine issue.”
L.R. 7.3(1). While, as explained above, the Court here may consider matters outside the
pleadings, this is not a motion for summary judgment. Neither the movant nor the
respondent is required to provide the Rule 7.3 statement. The Court will consider the
affidavits and other evidence provided by the parties in evaluating NCIP’s motion, but will
not apply the standard required of the Rule 7.3 statement, which provides that “[t]he Court
shall deem admitted any properly supported facts set forht in the Statement of Material
Facts that the opposing party does not specifically controvert.” Id. (emphasis in original).

                                                 4
subject faucet.” Id. at ¶ 1. Liang, in his capacity as CEO, has “first hand knowledge

concerning all of the assets held by NCIP, the handling of NCIP’s legal matters and

NCIP’s business operations[.]” Id. at ¶ 4. According to Liang, NCIP is a Taiwanese

company with a principal place of business in that country. Id. at ¶ 6. NCIP has no office

in New York. Id. at ¶ 7. NCIP did not know the faucet had been sold in New York before

receiving the third-party claim, and the company does not know “of any other claims

and/or lawsuits involving the sale of faucets in New York.” Id. at ¶ 10. NCIP, Liang

claims, did not know that the faucet NCIP sold to Clawfoot would be sold to a contractor in

New York, or that the faucet would be installed in that state. Id. at ¶ 12. Moreov er, NCIP

does not have bank accounts, real or personal property, employees, subsidiaries, assets,

tax liabilities, or offices in New York. Id. at ¶¶ 13-16, 18-19. NCIP has no phone num ber

in New York. Id. at ¶ 17. Indeed, Liang claims, NCIP does not have any bank accounts,

offices, real or personal property, subsidiaries, or phone listings in the United States. Id.

at ¶ 20-22, 24-25. Neither does NCIP have any employees who reside in the United

States, do any advertising there, or send representatives to “service, repair, or assembl[e]

. . . its products.” Id. at ¶ 23, 26-27. According to Liang, once NCIP shipped the faucet to

Clawfoot, Clawfoot “would thereafter sell the product to a buyer,” and NCIP would not take

part “in the daily activities of its distributors nor are they able to control the business

decisions of its distributors.” Id. at ¶ 30.

       Clawfoot contends that the evidence establishes personal jurisdiction over NCIP.

Clawfoot cites to shipping documents which the third-party Plaintiff contends indicates that

NCIP transacts business in the State of New York, shipping products “to and through” the

State and making “direct shipments to a New York plumbing retailer.” See Declaration of

                                                5
Joseph DeDonato, dkt. # 58-3, at ¶ 5. Further, Clawfoot contends, “[a]ll orders are placed

with NCIP and its manufacturing plant called DAHATA jointly. There’s no indication that

they are separate entities and DAHATA and NCIP share the same website.” Id. at ¶ 6.

      Clawfoot points to a variety of evidence to support these claims. Clawfoot contends

that it has supplied a “true and complete copy of the website of the Third Party Defendant,

NCIP.”2 See Exh. B to Declaration of Joseph DeDonato, dtk. # 58-5. The webpage that

Clawfoot provides indicates that Dhata, Inc., was established in 1998 in Taiwan. Id. The

“about us” secion provides that DAHATA is “[t]he hardware factory of our parent

company–NCIP Inc.” Id. The page further provides that “[s]ince 1979 NCIP (known as

CIP before 2009) has been engaged in the business of bathroom and kitchen

accessories.” Id. The company began “as a trading company mainly sourcing and

exporting OEM items and components in the Taiwan area for the clients in the plumbing

industry around the world.” Id. The company imported some products from Europe and

the United States for sale in Taiwan. Id. CIP began producing and exporting plastic

injection molds and parts in 1983. Id. CIP established a f actory in China in 1990. Id.

Other factories followed in 1998 and 1999, mainly to manufacture hardware products. Id.

The company continued to add businesses and business systems over the next ten years,


      2
        The Court has visited the URL provided by Clawfoot. See
www.ncipfaucet.company.weiku.com (visited 11/8/18). The information on this page
apparently comes from the Chinese website Weiku. “Founded in June 2003, Hangzhou
Weiku Information Technology Co., Ltd. is a high-tech enterprise which operates e-
commerce platforms for global markets. With headquarter [sic] in Hangzhou, China’s City
of E-commerce, Weiku has been experiencing an unsurpassable expansion through the
years, and has become the biggest e-commerce company in China.”
http://www.weiku.com/about/aboutus.aspx (visited 11/8/18). Nothing indicates that NCIP
or Dhata placed this information on the website, or that the information accurately defines
the legal relationship between the two companies.

                                             6
and in 2009 CIP’s “Taiwan Company was renamed from CIP to NCIP INC and our

domestic factory was renamed DAHATA INC.” Id. The company listed as its registered

address “No. 33, North 2 nd rd., Duruan Town, Pengjiang District, Jiangmen, Guangdong,

China (Mainland).” Id.

       Clawfoot also provides the declaration of Adrian Krech in support of the company’s

assertion of jurisdiction. See Declaration of Adrian Krech, dkt. # 58-8. Krech serves as a

Senior Project Manager for Clawfoot. Id. at ¶ 1. Clawfoot, Krech relates, retails plumbing

and decorative kitchen and bath fixtures. Id. The company makes sales online and at a

retail location in Kentucky. Id. Krech supervises a number of products, including the

faucet at issue in this case. Id. He also manages “relationships with manufactures and

suppliers of our product line,” included the third-party defendants here. Id. Krech

contends “Dhata and NCIP have suplied” Clawfoot with products “for many years,

including 2015 to date.” Id. Clawfoot purchases “a significant volume” of Dhata and NCIP

products. Id. Krech claims that “Dhata is the hardware factory of NCIP.” Id. Clawfoot

sells the products the third-party Defendants deliver “without modification, in their original

boxes[.]” Id. His “regular communication by email” with those Defendants in the past two

years includes at minimum a monthly “purchase order . . . with Dhata and NCIP.” Id.

Krech’s declaration contains as exhibits “purchase orders [that] demonstrate well over

$2,000,000 in products shipped by Dhata and NCIP” to Clawfoot at Clawfoot’s Erlanger,

Kentucky warehouse. Id. at ¶ 6. Clawfoot also “regularly receives communications from

Dhata and NCIP.” Id. at ¶ 8. The Defendants frequently “confirm orders and regularly

correspond by email with [Clawfoot] in the State of Kentucky, sending addittional

documents pertaining to the orders and shipment.” Id. at ¶ 8.

                                               7
       The exhibits to Krech’s declaration contain a great deal of correspondence

concerning purchases by Clawfoot of products from the Third-Party Defendants. Of

significance to this motion, the purchase orders direct a shipment to “Signature Hardware”

in Erlanger, Kentucky. See, e.g., Exh. A to Krech Declaration, Purchase Order dated

March 27, 2013. The recipient of the order by fax is listed as “DAHATA, INC (NCIP INC.),

with an address as 33, North 2 nd RD, Duruan, JiangMen, GG, CN.” Id. The purchase

orders are numerous, constituting well over two hundred pages and extending from March

2013 until September 2018. Id. They all contain the same addresses and descriptions of

the companies involved. Id. (“NCIP Inc.) always follows “Dahata, Inc.” Id.

       Joseph Dedonato’s declaration contains “true and com plete copies of public import

records of NCIP from website.” Dedonato Declaration, at ¶ 3; see, also Exh. C to

Dedonato Declaration, dkt. # 58-6. The declaration does not describe what this website is,

or exactly what these documents record and for what purpose. One such document

shows a shipment from Dhata in Guangdong, China to Signature Plumbing Specialities at

230 Fifth Avenue Suite 1011, New York, 10001. Exh. C to Dedonato Declaration. The

shipment’s arrival date is listed as May 15, 2018, and appears to contain plum bing

supplies. Id. Another shipment to Signature Plumbing from Dhata, Inc., has a listed

arrival date of August 13, 2018. Id. A third involving the same parties is listed as arriving

on March 12, 2018. Id. Another has an arrival date of February 5, 2018. Id. A fifth such

shipment has a listed arrival date of December 18, 2017. Id.

       Clawfoot also includes information about hundreds of shipments made that appear

to have arrived in the United States. Id. Some of the information indicates shipments

made in 2018. Id. NCIP and Dhata appear as shipper on many of the reports. Id. New

                                              8
York/Newark Area is frequently listed as a port in this documentation. Id. In one case,

shipment is listed as being delivered to “The Keeney Manufac [sic]” from NCIP, Inc., on

August 28, 2018. Id. The US port to which the shipment appeared destined is listed as

“New York, New York.” Id. Another document shows shipments of plumbing supplies to a

company in Springfield Gardens, New York, set to arrive on August 10, 2018. Id. The

document does not contain any direct reference to either of the third-party defendants. Id.

In general, the documents are not a model of clarity, and the Court finds it difficult to

determine their source, what information is contained on them, and how they relate to

Clawfoot’s position.

       B.     Personal Jurisdiction

       The question here is whether New York law and federal law permit an exercise of

jurisdiction over the Defendants. “In the absence of a federal statute specifically directing

otherwise, and subject to the limitations imposed by the United States Constitution, we

look to the law of the forum state to determine whether a federal district court has personal

jurisdiction over a foreign corporation.” Brown v. Lockheed Martin Corp., 814 F.3d 619,

624 (2d Cir. 2015). “‘[T]he court must look first to the long-arm statute of the forum state,

in this instance New York.’” Whitaker, 261 F.3d at 208 (quoting Bensusan Rest. Corp. v.

King, 126 F.3d 25, 27 (2d Cir 1997)). If the long-arm statute permits jurisdiction, “the court

must decide whether such exercise comports with the requisites of due process.” Id.

(internal citations omitted). A court that finds a lack of personal jurisdiction under state law

need not reach the due process question. Id.

              i        CPLR § 302(a)



                                               9
      Plaintiff argues that Defendant is subject to jurisdiction pursuant to New York’s

“long arm” statute, CPLR § 302(a). “A defendant who is not ‘doing business’ in New York

within the meaning of section 301 [of the New York Civil Procedure Laws and Rules] may

be sued in New York on a lesser showing of forum contacts if the cause of action arises

from those contacts.” Beacon Enterprises, Inc. v. Menzies, 715 F.2d 757, 763 (2d Cir.

1983). Section 302(a) provides that “[a]s to a cause of action arising from any of the acts

enumerated in this section,” the Court may exercise jurisdiction over a person or person’s

agent who:

             1. transacts any business within the state or contracts anywhere to supply
             goods or services in the state; or
             2. commits a tortious act within the state, except as to a cause of action for
             defamation of character arising from the act; or
             3. commits a tortious act without the state causing injury to person or
             property within the state, except as to a cause of action for defamation of
             character arising from the act, if he
                    (i) regularly does or solicits business, or engages in any other
                    persistent course of conduct, or derives substantial revenue from
                    goods used or consumed or services rendered, in the state, or
                    (ii) expects or should reasonably expect the act to have
                    consequences in the state and derives substantial revenue from
                    interstate or international commerce; or
             4. owns, uses or possesses any real property situated within the state.

CPLR § 302(a).

      Even if the Court finds that the long-arm statute permits jurisdiction over NCIP

under the circumstances, the Court must also determine whether, under the

circumstances, the Court’s exercise of jurisdiction comports with due process. “If the long-

arm statute permits personal jurisdiction, the second step is to analyze whether personal

jurisdiction comports with the Due Process Clause of the United States Constitution.”

Chloe v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 164 (2d Cir. 2010). “The Due


                                             10
Process clause of the Fourteenth Amendment constrains a State’s authority to bind a

nonresident defendant to a judgment of its courts.” Walden v. Fiore, 134 S.Ct. 1115, 1121

(2014). The defendant need not be present in the state, but “the nonresident g enerally

must have ‘certain minimum contacts . . . such that the maintenance of the suit does not

offend traditional notions of fair play and substantial justice.’” Id. (quoting International

Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). Due process requires that “the

defendant’s suit-related conduct . . . create a substantial connection to the f orum State.”

Id. Such connection must be “with the forum State itself,” and the court does not look to

“the defendant’s contacts with persons who reside there.” Id. at 1122. In considering

“whether personal jurisdiction is present, a court must consider a variety of interests,”

including “‘the interests of the forum State and of the plaintiff in proceeding with the cause

in the plaintiff’s forum of choice.’” Bristol-Myers Squibb Co. v. Superior Court of California,

San Francisco County, 137 S.Ct. 1773, 1780 (2017) (quoting Kulko v. Superior Court of

Cal., City and County of San Francisco, 436 U.S. 84, 92 (1978)). Still, the court’s “‘prim ary

concern’” should be “‘the burden on the def endant.” Id. (quoting World-Wide Volkswagen

Corp. v. Woodson, 444 U.S. 286, (1980)). Those burdens include both “the practical

problems resulting from litigating in the forum” and “the more abstract matter of submitting

to the coercive power of a State that may have little legitimate interest in the claims in

question.” Id.

       “For a state to exercise jurisdiction consistent with due process, the defendant’s

suit-related conduct must create a substantial connection with the forum State.” Waldman

v. Palestine Liberation Organization, 835 F.3d 317, 335 (2d Cir. 2016) (quoting Walden,

134 S.Ct. at 1121). Due process requires that “the relationship” between the defendant

                                               11
and the forum State “must arise out of contacts that the ‘defendant himself’ creates with

the forum state.” Walden, 124 S.Ct. at 1222 (quoting Burger King Corp. v. Rudzewicz,

471 U.S. 462, 475 (1985)). The relevant connections are ones created by the defendant

with the forum State, “‘not the defendant’s contacts with persons who reside there.’” Id.

(quoting Walden, 134 S.Ct. at 1122).

       Clawfoot contends that Defendant is subject to jurisdiction pursuant to Section

302(a)(1) and (a)(3).

                     1.      Section 302(a)(1)

       Clawfoot first relies on Section 302(a)(1), “transaction of business,” as a source of

long-arm jurisdiction over NCIP. “The showing necessary for a finding that defendant

‘transacted business’ and is suable on a cause of action arising from that transaction is

considerably less than that needed to establish def endant’s ‘doing business,’ which

renders the defendant subject to suit on even an unrelated cause of action.” Hoffritz for

Cutlery, Inc. v. Amjac, Ltd., 763 F.2d 55, 58 (2d Cir. 1985). “It is well settled that in order

for a court to obtain personal jurisdiction over a party under the ‘transaction of business’

[element] of § 302(a)(1), the party need not be physically present in the state at the time of

service.” Bank Brussles Lambert v. Fiddler Gonzalez & Rodriguez, 171 F.3d 779, 787 (2d

Cir. 1999). Instead, a party must have “‘purposely availed [itself] of the privilege of

conducting activities within New York and thereby invoked the benefits and protections of

its laws[.]’” Id. (quoting Parke-Bernet Galleries v. Franklyn, 26 N.Y.2d 13, 18, 308

N.Y.S.2d 337, 256 N.E.2d 506 (1970)).

       Courts examining this provision have applied a number of “factors . . . in



                                               12
determining whether an out-of-state defendant transacts business in New York, including”:

       (i) whether the defendant has an on-going contractual relationship with the New
       York corporation; (ii) whether the contract was negotiated or executed in New York
       and whether, after executing a contract with a New York business, the defendant
       has visited New York for the purpose of meeting with parties to the contract
       regarding the relationship; what the choice-of-law clause is in any such contract;
       and (iv) whether the contract requires franchisees to send notices and payments
       into the forum state or subjects them to supervision by the corporation in the forum
       state.

Sunward Electronics, Inc. v. McDonald, 362 F.3d 17, 22 (2d Cir. 2004) (quoting Agency

Rent A Car Sys., Inc. v. Grand Rent a Car Corp., 98 F.3d 25, 29 (2d Cir. 1996)).

“Although all factors are relevant, no one factor is dispositive and all factors may be

considered.” Id. “‘The ultimate determination is based on the totality of the

circumstances.” Id. (quoting Agency Rent A Car, 98 F.2d at 29).

       A party may be subject to long-arm jurisdiction through Section 302(a)(1), but only if

the cause of action in question arises out of the business that party does in New York.

Courts have “concluded ‘that it was the purpose of CPLR 302 to extend the jurisdiction of

our State courts to nonresidents who have ‘engaged in some purposeful activity [here] . . .

in connection with the matter in suit[.]’” Ferrante Equipment Co. v. Lasker-Goldman Corp.,

26 N.Y.2d 280, 284, 309 N.Y.S. 2d 913, 916 (1970) (quoting Longines-Wittnauer Watch

Co. v. Barnes & Reinecke, 15 N.Y.2d 443 (1965)). Even one transaction can invoke

jurisdiction, “so long as the relevant cause of action arises from that transaction.” Id.

Jurisdiction exists when “the defendant’s activities” in the state “‘were purposeful and there

is a substantial relationship between the transaction and the claim asserted.’” Chole v.

Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 170 (2d Cir. 2010) (quoting Kreutter v.

McFadden Oil Corp., 71 N.Y.2d 460, 622 N.E.2d 40, 43 (N.Y. 1988)). The court must find


                                              13
“some articulable nexus between the business transacted and the cause of action sued

upon[.]” Beacon Enterprises, 715 F.2d at 764.

      Clawfoot argues that it has “produced public shipping records [that] indicate that

NCIP has shipped a significant amount of its products to the New York/Metropolitan area.”

Moreover, Clawfoot claims, NCIP’s products went to New York entities which then sold

those products in New York State. “NCIP cannot possibly contend that its multiple

shipments of plumbing products to Signature Plumbing in Manhattan did not give rise to a

reasonable expectation that NCIP could be sued for a defective product in New York

State. NCIP was clearly doing repeated business in New York by shipping its products

through or to New York State.” This situation, Clawfoot insists, permits the Court to

exercise personal juridiction over NCIP.

      As NCIP points out, however, the problem with Clawfoot’s argument is that

Clawfoot has not alleged or pointed to any evidence which indicates that the causes of

action it asserts against NCIP arose from the business that NCIP engaged in in New York.

Plaintiff has simply provided proof that Dhata has on several cases shipped goods to New

York or through a harbor New York shares with New Jersey and pointed to some evidence

that NCIP and Dhata have a business relationship that might be characterized as

parent/subsidiary. As explained above, without a connection between the cause of action

and the business transacted, the Court cannot f ind long-arm jurisdiction pursuant to

Section 302(a)(1). As will be explained below, however, the Court also finds that

jurisdictional discovery is necessary to determine the relationship between the third-party

defendants and the relationship of those defendants to the instant causes of action.

                    2.     Section 302(a)(3)(ii)

                                             14
       Clawfoot also argues that Section 302(a)(3)(ii) permits the Court to exercise specific

jurisdiction over NCIP. Under that section, personal jurisdiction requires “five elements:

first, that defendant committed a tortious act outside the State; second, that the cause of

action arises from that act; third, that the act caused injury to a person or property within

the State; fourth, that defendant expected or should reasonably have expected the act to

have consequences within the State; and fifth, that defendant derived substantial revenue

from interstate or international commerce.” LaMarca v. Pak-Mor Mrg. Co., 94 N.Y.2d 210,

214 (N.Y. 2000). “The fourth element–contemplating ‘in-State consequences’ is met when

‘[t]he nonresident torfeasor . . . expects[s], or ha[s] reason to expect, that his or her

tortious activity in another State will have direct consequences in New York.’” Id. at 214-

215 (quoting Ingram v. Carroll, 90 NY2d 592, 598 (NY 1997) (emphasis in original)). The

purpose of this element is “‘to ensure some link between defendant and New York State to

make it reasonable to require a defendant to come to New York to answer for tortious

conduct committed elsewhere.’” Id. (quoting Ingraham, 90 NY2d at 598).

       Clawfoot argues that the NCIP’s conduct qualifies for jurisdiction under this statute.

NCIP responds, in relevant part, that Clawfoot improperly attempts to ascribe to NCIP

conduct and transactions better assigned to Dhata. The shipments that Clawfoot points

to, NCIP claims, were shipments made by a separate business entity, and Clawfoot has

provided no proof that NCIP should be responsible for them.

       The Court agrees with NCIP that the evidence here is insufficient to demonstrate

that NCIP’s activities connect NCIP to the tortious conduct that gave rise to this case, and

to conduct by Dhata that could give rise to long-arm jurisdiction. The Court cannot

determine from the evidence provided by Clawfoot the extent of the relationship between

                                               15
the two companies. The Court has only statements on a website and vague references in

shipping documents. That is insufficient for the Court to determine whether Dhata and

NCIP are the same company, or if they have some other sort of business relationship.

The Court notes, however, that there appears to be some likelihood of personal

jurisdiction on the basis of Section 302(a)(3)(ii) if Clawfoot can show a relationship

between NCIP and Dhata that would make NCIP liable for Dhata’s conduct. Clawfoot has

certainly alleged tortious conduct–the sale of a defective product–that occurred outside

New York, but which caused damages in New York. Clawfoot has also alleged that the

seller of that product has some reason to believe that the sale would have consequences

in New York. Without better knowledge about the relationship between Dhata and NCIP,

however, the Court cannot know whether the conduct giving rise to potential personal

jurisdiction should be imputed to Dhata, NCIP, neither, or both. Indeed, Dhata has not

answered or otherwise responded to the Third-Party Complaint, and Clawfoot’s allegations

and evidence are insufficient for the Court to make that determination at this point.

Without additional evidence, the Court also cannot at this point determ ine whether an

exercise of jurisdiction over either or both parties would comport with the requirements of

due process.

       As Clawfoot points out, courts are permitted to allow jurisdictional discovery, but

“[w]here plaintiffs do not establish a prima facie case that the district court has jurisdiction

over the defendant, the court does not err in denying jurisdictional discovery.” Chirag v.

MT Marida Marguerite Schiffahrts, 604 Fed. Appx., 16, 18-19 (2d Cir. 2015) (citing Jazini

v. Nissan Motor Co., Ltd., 148 F.3d 181, 186 (2d Cir. 1998)). “A prima facie case requires

non-conclusory fact-specific allegations or evidence showing that activity that constitutes

                                               16
the basis of jurisdiction has taken place.” Id. at 19.

       The Court finds that Clawfoot has made out a prima facie case for personal

jurisdiction against NCIP, but that the evidence thus far produced is insufficient for the

Court to make a final determination as to whether the Court may exercise personal

jurisdiction over NCIP and hear the case in this respect. As such, the Court w ill direct the

Magistrate Judge presiding over this matter to confer with the parties and establish a

period of jurisdictional discovery in an effort to resolve this question. NCIP’s motion will be

denied with leave to renew at the end of that period. Clawfoot’s cross-motion to sever the

Third-Party Complaint and transfer jurisdiction over that matter to the United States District

Court for the Eastern District of Kentucky will also be denied with leave to renew.

IV.    CONCLUSION

       For the reasons stated above, NCIP’s motion to dismiss for lack of personal

jurisdiction, dkt. # 55, is hereby DENIED with leave to renew at an appropriate time.

Magistrate Judge Daniel J. Stewart is hereby directed to confer with the parties and

establish an appropriate period of jurisdictional discovery, as well as a schedule for

briefing any renewed motion to dismiss for lack of personal jurisdiction NCIP may choose

to file after the close of that discovery. Clawfoot’s cross-motion to transfer, raised in

Clawfoot’s response to NCIP’s motion, dkt. # 58, is hereby DENIED with leave to renew at

an appropriate time.

Dated:December 13, 2018




                                               17
